Citation Nr: 0720199	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-08 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

M. Sorisio, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who served 
on active duty from April 1978 to October 1993.  This matter 
is before the Board of Veterans' Appeals (Board) on appeal 
from a December 2002 rating decision of the Oakland, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  The appellant requested a Travel Board hearing; 
however, she failed to appear for a Travel Board hearing 
scheduled in May 2005.  The case was previously before the 
Board in October 2005, when it was referred to the Veterans 
Health Administration (VHA) for an advisory medical opinion.  
In March 2007, the Board granted the appellant's motion for 
an extension of time until May 23, 2007 to submit evidence in 
support of her claim; the appellant has not submitted any 
additional evidence.


FINDINGS OF FACT

1. The veteran died in January 2002; the immediate cause of 
his death was lung cancer with brain and bone metastasis.

2. The veteran's death-causing lung cancer is reasonably 
shown to be related to his exposure to carcinogenic chemicals 
in paint additives, specifically chromium VI, during service.


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The VCAA applies to the 
instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Since the determination below constitutes a full grant of the 
claim of service connection for cause of the veteran's death, 
there is no reason to belabor the impact of the VCAA on this 
matter, since any error in notice content or timing is 
harmless.  

B.	Factual Background

Service personnel records show that the veteran was trained 
as an aviation structures mechanic metal smith and in the 
areas of airframe and hydraulic systems and corrosive 
control.  He served in military occupational specialties 
(MOS) such as aircraft structural mechanic (6097, 6095) and 
aircraft non-destructive inspection technician (6044).  

Service medical records document exposure to ionizing 
radiation and to chemical agents including polyurethane paint 
and nitrocellulose.  The veteran's occupational exposure to 
ionizing radiation from March 1984 to October 1990 is 
documented in DD Form 1141.  In a May 1989 Respiratory Use 
Questionnaire, the veteran reported that he rarely used a 
half mask respirator in completing his job duties.  In 
September 1992, prior to discharge, he was given a 
respiratory paint (polyurethane paint) physical examination 
at an occupational health clinic.  He reported smoking a pack 
of cigarettes a day and that he had been smoking for 12-13 
years.  His lungs were evaluated as normal.  

On March 1993 VA examination no problems with the lungs were 
revealed.  The examiner noted that the veteran used 
polyurethane paints (isocyanate) in service and that he 
worked as a nondestructive inspector x-raying aircraft and 
aviation-related equipment for structural defects.  

In May 2001, the veteran developed pneumonia and underwent 
various diagnostic procedures.  A May 2001 surgical pathology 
report notes a diagnosis of large cell carcinoma of the lung, 
Stage IV.  In June 2001, a nodule consistent with metastatic 
disease was found in the spinal column at T-3 or T-4.

In an October 2001 letter, the veteran's physician, R. D. Y, 
MD, stated that "[r]adiation exposure may have increased the 
development of this type of malignancy."  

In an October 2001 statement, the veteran listed his duties 
in service and noted that these duties involved exposure to 
solvents and paints, two-part poly polyamide epoxy primers 
and paint kits, dry cleaning solvents, hydraulic fluid, 
acids, carcinogens, and electromagnetic ionizing radiation.  
He stated that he worked with paint and solvents from 1979 to 
1984 and from 1991 to 1993.

An October 2001 letter from private physician, G. J. M.-V., 
MD, provided the following opinion:

The large majority of lung cancer is due to 
carcinogens and tumor promoters ingested via 
cigarette smoking.  However, secondhand smoke, 
ionizing radiation (e.g. indoor radon gas 
therapeutic radiation), asbestos, heavy metals 
(nickel, chromium), and industrial carcinogens 
(chloromethyl ether), are established but less 
potent pulmonary carcinogens.  A cocarcinogenic 
effect of smoking and industrial and 
environmental pollutants is probable. . . .  
Considering that the majority of lung cancer 
presents at the ages of 55-65, one wonders on the 
role of the combined smoking and radiation 
exposure to the presentation of his disease in 
his early 40's, already metastatic.  

The veteran died in January 2002 at the age of 43; lung 
cancer with brain and bone metastasis was certified as the 
immediate cause of death on his death certificate; candida 
pneumonia and chronic smoking were listed as significant 
conditions contributing to death.

In June 2002, the claims file was referred to the Under 
Secretary for Benefits for a medical opinion regarding the 
possibility of a relationship between the veteran's exposure 
to ionizing radiation in service and his development of lung 
cancer.  S. H. M., MD, MPH, stated that it was unlikely that 
the veteran's lung cancer could be attributed to exposure to 
ionizing radiation in service and noted that other than 
ultra-violet radiation and skin cancer, non-ionizing 
electromagnetic radiation is not generally recognized as a 
proven cause of cancer.  In a June 2002 advisory opinion, the 
Director of Compensation and Pension stated his opinion that 
there was no reasonable possibility that the veteran's lung 
cancer resulted from radiation exposure in service.  

In a May 2003 letter G. J. M.-V., MD, stated her awareness 
that the veteran was a smoker, but noted that the large cell 
carcinoma that he had was not usually the type of lung cancer 
found in smokers.  She also indicated that he had been 
exposed to various carcinogens while he was in service, to 
include poly polyamide epoxy primers and paint kits.  She 
provided the following explanation regarding the potential 
effects from exposure to these chemicals:

[T]he possibility of exposure to carcinogenic 
substances [was] there.  Substances such as 
chromium which could be found in corrosion 
inhibitor pigments, metallurgy, and 
electroplating.  Ionizing radiation has also been 
linked to cancer, albeit primarily that of bone 
marrow.  Arsenic, asbestos, nickel and radon have 
all been linked to lung cancer.  Benzones, 
aromatic amines, vinyl, have also been linked to 
various cancers in humans.   

Exposure to some chemical agents can compromise 
the immune system leading to an increased 
incidence in tumors or infections.  For instance 
mercury, dieldrin and methylcholantrene are known 
to elicit autoimmune responses.  
Bis(chloromethyl) either has been shown to 
produce tumors in animals and oat cell cancer of 
the lung in man.  Other occupational exposures 
linked to respiratory carcinogens include 
acrylenite, arsenic compounds, BCME, chromium, 
polycylic hydrocarbons, iron oxide, isopropyl 
oil, mustard gas, the various ores used to 
produce nickel, talc, vinyl chloride, welding 
materials, [and] wood used in woodworking and 
uranium.

In October 2005, the Board referred the case for a VHA 
medical advisory opinion as to the likelihood that the 
various chemical agents and paints to which the veteran was 
exposed during service contained carcinogenic vapors and for 
an identification of what carcinogens were known to occur in 
the type of paint or chemical agent most likely used by the 
veteran and any evidence linking such substances to lung 
cancer.  In May 2006, a VA pulmonary specialist concluded 
that it was as likely as not that the various chemicals the 
veteran was exposed to during service contained carcinogenic 
vapors.  He indicated that there was a potential the veteran 
was exposed to chromium VI, a known carcinogen that was 
"removed from paint additives by report sometime before the 
Gulf War, which took place from August 1990 and February 
1991, but likely was still an additive throughout the late 
1970's and most of the 1980's."  He provided the following 
conclusions:

This possible chromium exposure, along with the 
potential carcinogenic effects of ionizing 
radiation, and the known carcinogenic potential 
of cigarette smoking may singularly or in amalgam 
increase the risk of developing lung cancer.  
Whereas cigarette smoking is felt to be less of a 
risk factor for large cell carcinoma than the 
more common types of lung cancer (non-small cell 
and small cell), it is still a significant risk 
factor nonetheless.  Lastly, I know of no 
concrete evidence that potential inhalational 
exposure to solvents or color additives was 
carcinogenic in this case.
. . . .
There does appear to be synergy between cigarette 
smoking and chromium exposure with regard to lung 
cancer risk, which is similar to that reported 
for other known carcinogens.  Epidemiologic 
studies suggest that chromium exposure alone in 
occupational settings increases the risk of lung 
cancer approximately 2-fold.  The length of time 
exposed, and the intensity of exposure also 
appear to be important factors with the attendant 
risks presumably lessened by proper safety 
measures (masks, gloves, etc.).  The latency 
between exposure and development of cancer in any 
given case, however, is unclear.

C.	Legal Criteria and Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312(a).  In order to constitute the principal 
cause of death the service-connected disability must be one 
of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  It is not sufficient to show that a service-
connected disability casually shared in producing death; 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312(c)(1).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that this claim has been developed based on 
two alternative theories: that the lung cancer that caused 
the veteran's death resulted from his exposure to ionizing 
radiation in service or that it resulted from his exposure to 
carcinogenic chemicals used during service.  Based on the 
favorable decision below regarding the existence of a 
relationship between the veteran's lung cancer and 
carcinogenic chemicals found in paint additives, it is 
unnecessary to expand upon the issue of a relationship 
between the veteran's lung cancer and exposure to ionizing 
radiation.

The evidence of record shows that the veteran was exposed to 
several chemical agents, to include polyurethane paint, 
solvents, epoxy primers, and paint kits, during service.  The 
March 2006 VHA opinion concludes that it is as likely as not 
that the chemicals the veteran was exposed to during service 
contained carcinogenic vapors and that it was possible he was 
exposed to chromium VI, a known carcinogenic substance that 
was used in paint additives prior to the early 1990s.  Hence, 
the VHA specialist concluded that chromium VI was likely an 
additive in the late 1970s and 1980s.  The evidence shows the 
veteran used paints as part of his job duties in service from 
1979 to 1984.  The VHA doctor noted that the veteran was a 
smoker and that smoking was a risk factor for large cell 
carcinoma and also a source of chromium, but also reported 
that "[e]pidemiologic studies suggest that chromium exposure 
alone in occupational settings increases the risk of lung 
cancer approximately 2-fold."  He noted that the length of 
time, intensity of exposure, and use of safety measures were 
factors to consider.  A letter from Dr. G. J. M-V. also 
reports that exposure to chromium has been positively linked 
to respiratory cancers.  While the opinions of record 
regarding exposure to carcinogenic agents do not specifically 
state that the lung cancer that caused the veteran's death 
was related to his exposure to carcinogenic agents, 
especially chromium VI, during service, they do indicate a 
significantly increased risk of lung cancer from occupational 
exposure to chromium VI.  The evidence shows that the veteran 
was occupationally exposed to paint additives on a daily 
basis for five years, all prior to the time when chromium VI 
was removed from paint.  Hence, given these facts and the 
opinion that an increased risk of lung cancer after 
occupational exposure to chromium VI, the Board finds that 
there is an approximate balance of the evidence in the 
appellant's favor.  Resolving reasonable doubt in her favor 
as the law requires in such circumstances, the Board 
concludes that service connection for the cause of the 
veteran's death based on his exposure to carcinogenic 
chemicals, specifically chromium VI, during service is 
warranted.  


ORDER

Service connection for cause of the veteran's death is 
granted.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


